DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 5/06/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.

Response to Amendment
2.       This Office Action is in response to Amendment filed on date:1/14/2022.
           Claims 3-4, 6, and 11-15 are currently pending.
           Claims 3, 6 and 11 have been amended.
            Claims 1-2, 5, and 8-10 have been cancelled.
            Claim 4 is independent claim.

Reasons for Allowance
3.        Claims 3-4, 6, and 11-15 are allowed over the prior arts of record.
4.        The following is a statement of reason for the indication of allowance: 
            Claims 3-4, 6, and 11-15 were allowed, the reasons for allowance were indicated in the previous non-final office action submitted on 11/01/2021. 

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Nasu (U.S Pub. 20170122981) discloses a wiring board for simultaneously testing of multiple semiconductor devices. The wiring board includes a multilayer ceramic substrate, an organic wiring structure arranged on the multilayer ceramic substrate, a plurality of capacitor connection pads formed on the organic wiring structure and a plurality of test pads formed on the organic wiring structure. The organic wiring structure has a plurality of inner conductor layers including first and second plane layers. Each of the first plane layers is divided in a plurality of regions. Each of the second plane layer(s) is placed in a different layer from the first plane layers and made larger in area than the first plane layers. At least a part of the test pads of each test pad group is electrically connected to at least a part of the connection pads via an outermost one of the first plane layers (see specification for more details).              Karel (U.S Pub. 20150028912) discloses a board for a probe card includes a ceramic board including a first insulating layer, and second insulating layers disposed on one surface of the first insulating layer and including cavities for receiving electronic components, conductive patterns disposed on the first and second insulating layers, conductive vias electrically connecting the conductive patterns, and a capacitor disposed in the cavities. The cavities have a depth greater than a thickness of the capacitor to secure a space in a lower portion of the cavity after receiving the capacitor (see specification for more details).
             Nozu (U.S Pub. 20080138576) discloseselectronic component-inspection wiring board (1) including: a first laminate (C1) composed of plural first ceramic layers (s1-s3) and having plural pads (6) formed on a front surface (2) thereof for electrically connecting and transmitting inspection signals to an electronic component subject to inspection, wiring layers (7, 9) formed .

Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/27/2022